Title: Abigail Adams to John Adams, 26 January 1777
From: Adams, Abigail
To: Adams, John


     
      
       Janry. 26 1777
      
     
     Tis a Great Grief to me that I know not how to write nor where to send to you. I know not of any conveyance. I risk this by Major Rice who promisses to take what care he can to get it to you.
     I have Received 3 Letters from you since you left me, 2 from Hartford and one from Dedham. Tis a satisfaction to hear tho only by a line.
     We are told the most dissagreable things by use become less so. I cannot say that I find the truth of the observation verified. I am sure no seperation was ever so painfull to me as the last. Many circumstances concur to make it so—the distance and the difficulty of communication, the Hazards which if not real, my immagination represents so, all conspire to make me anxious, as well as what I need not  mention.
     I wish to Hear often from you and when a conveniant opportunity offers let me know how you like your waiter. Many reports have been circulated since you went away concerning him none of which I regard as I find no proof to support them. One is that he is a deserted Regular, a Spy &c. I find tis all Suspicion or else told with a design to make me uneasy, but it has not that Effect.
     The family are all well, and desire Pappa would write to them.—I rejoice in our late Successes. Heaven grant us a continuation of them.
     Your Mother desires to be rememberd to you.
     I long to hear of your arrival and to get one Letter from Baltimore. The Situation will be new and afford me entertainment by an account of it. At all times remember in the tenderest manner her whose happiness depends upon your Welfare,
     
      Portia
     
     
    